            Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 1 of 58




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOHN DOE                                           Case No. ______

                                 Plaintiff,
                     v.

 GUESS, INC.; GUESS? RETAIL, INC.; and
 GUESS FACTORY,

                                 Defendants.


                                          COMPLAINT

                                              PARTIES

       1.      Plaintiff, John Doe, age 26, is an adult individual and current resident of the

Commonwealth of Pennsylvania, who currently resides in the City of Philadelphia at

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

       2.      Defendants, Guess, Inc.; Guess? Retail, Inc.; and/or Guess Factory, at all times

relevant hereto, employed the Plaintiff at The Outlets at Sands Bethlehem, located at 77 Sands

Boulevard, # 233, Bethlehem, PA 18015. Defendants have a corporate headquarters located at

1444 S. Alameda St., Los Angeles, CA 90021.

       3.      Guess, Inc., is, upon information and belief, a multi-million dollar clothing brand

and retailer selling apparel and fashion accessories including designer jeans, clothing, watches,

jewelry, perfumes, bags, and shoes.

                                PRELIMINARY STATEMENT

       4.      Doe is an openly gay male.

       5.      Doe began employment with Defendants, Guess, Inc.; Guess? Retail, Inc.; and/or

Guess Factory (hereinafter collectively “Guess, Inc.”), in or around July 2017, as a Sales
               Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 2 of 58




Associate. Doe had extensive retail and sales experience and was qualified for his job. Doe

performed his job commendably and to Defendants’ satisfaction for almost two (2) years prior to

his wrongful discharge.

          6.      Doe had been accepted into the Defendants’ Future Leader Program, and was

promoted twice, including in February 2018 to Assistant Store Manager in Gloucester, New

Jersey, and in December 2018 to a full-time Assistant Store Manager position in Bethlehem,

Pennsylvania.

          7.      Shortly after Doe arrived at the Guess, Inc. store located at The Outlets at Sands

Bethlehem, in Bethlehem, Pennsylvania, as the Assistant Store Manager, in December 2018, Doe

began to suffer ostracism, aversion, and isolation from the other male employees on account of

Doe being openly gay. The male employees were subordinate employees whom Doe was

supposed to supervise as the Assistant Store Manager at the location in question.

          8.      Doe’s male subordinate employees turned the complete opposite direction or

intentionally ignored Doe, acting as if they were completely disgusted with Doe, hated Doe, and

never wanted to be associated with, let alone supervised by, a man known to be gay. One of the

subordinates, in particular, Mr. Fadi Matar, is believed to hate gay people. Mr. Matar is male

and, upon information and belief, heterosexual. Mr. Matar immediately began to treat Doe with

aversion and ostracism on a frequent and continuous basis, including by intentionally ignoring

Doe and turning in the complete opposite direction of Doe, because Mr. Matar hated Doe even

though Doe was Mr. Matar’s supervisor. Doe reported the misconduct to another Assistant Store

Manager, and when there was no response, to the Store Manager herself, who also provided no

adequate response. Doe experienced further discrimination, harassment, and retaliation, as a

result.




                                                   2
               Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 3 of 58




          9.      Defendants’ male employee who hated Doe on account of the fact Doe was gay,

harassed and discriminated against Doe, then set Doe up for wrongful termination by falsely

accusing Doe of sexual misconduct by digitally penetrating or “fingering” the male employee in

the anus, which is not only untrue, but revolting and utterly preposterous on its face. The

Defendants’ lies also constitute cruel and sadistic mistreatment of Doe. The false accusation, in

and of itself, is a form of sexual harassment, and constitutes rank discrimination.

          10.     Afterward, Doe followed up and specifically denied the false accusation.

Defendants then shifted the reasoning and stated to Doe that Doe was terminated for allegedly

“breaking company policy,” which Doe denies.

          11.     Doe followed up with the representative for the HR department multiple times

asking for clear or specific reasoning for Doe’s termination, after the Defendants shifted the

reasoning and stated that Doe was terminated for allegedly “breaking company policy.” Doe

asked which policy Doe allegedly violated, if any, and Doe asked for clear or specific reasoning

otherwise for his discharge. Guess, Inc., did not provide any further response. Doe requested

this information multiple times from the HR department, and received no response.

          12.     Defendants acted with an evil motive and reckless indifference to Doe’s civil

rights.

          13.     Defendants destroyed Doe’s reputation and future employment opportunities with

a false accusation against Doe of allegedly “fingering” a male subordinate employee in the anus,

which is untrue, revolting, and utterly preposterous on its face.

          14.     Defendants’ conduct was intentionally cruel, malicious, and sadistic.

          15.     Defendants should be responsible for Doe’s lost wages, benefits, and for

impairing his future employment opportunities with a false and malicious accusation.




                                                   3
          Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 4 of 58




       16.     Defendants caused Doe severe emotional distress and psychological trauma for

which Doe also seeks compensatory damages.

       17.     Defendants are subject to punitive damages for their misconduct.

       18.     Shortly after Doe’s discharge, he filed timely complaints with the Bethlehem

Human Relations Commission, and the Pennsylvania Human Relations Commission. Plaintiff

received a notice of dismissal and right-to-sue from both agencies.

       19.     On June 18, 2020, three (3) days after the Supreme Court of the United States’

decision in Bostock v. Clayton County, Georgia, No. 17-1618, --- S. Ct. ---, 2020 WL 3146686

(U.S. June 15, 2020), Counsel for Defendants, John Michael Nolan, Esquire, e-mailed Plaintiff’s

Counsel, the following e-mail, “Given the Supreme Court’s landmark decision, can we expect

[Doe] to file suit on his Charge of Discrimination and related Bethlehem Human Relations

Commission complaint? Our underlying presumption is that [Doe] was waiting to file suit in

anticipation of a decision from the Supreme Court on Title VII’s applicability to LGBT rights.”

The rights of LGBT people should have never been infringed. Doe files the instant lawsuit in

this Court to seek redress for the blatant violation of his civil rights by Guess, Inc.

                                  JURISDICTION AND VENUE

       20.     This Court has subject-matter jurisdiction over Plaintiff’s federal claims pursuant

to 28 U.S.C. § 1331 because the claims present a federal question.

       21.     Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over Doe’s

state-law claims as those claims arise out of the same set of operative facts as the federal claims.

       22.     This Court has jurisdiction over Defendants because Defendants’ contacts with

this state and judicial district are sufficient for the exercise of jurisdiction over Defendants to

comply with traditional notions of fair play and substantial justice, satisfying the standard set




                                                   4
             Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 5 of 58




forth by the United States Supreme Court in International Shoe Company v. State of

Washington, 326 U.S. 310 (1945), and its progeny.

        23.     Venue is proper pursuant to 28 U.S.C. §§ 1391(b)(1)-(b)(2) because Defendants

reside in and/or conduct business in this judicial district, and because a substantial part of the

acts and/or omissions giving rise to the claims set forth herein occurred in this judicial district.

        24.     At all times relevant hereto, Defendants each employed fifteen (15) or more

persons for each working day in each of twenty (20) or more calendar weeks in the current or

preceding calendar year.

        25.     Doe has exhausted all applicable administrative remedies and the pertinent notices

in this matter are collectively attached hereto as Exhibit “A.”

                                     CLAIMS FOR RELIEF

                                        COUNT I:
       HARASSMENT/HOSTILE WORK ENVIRONMENT BASED ON SEXUAL
     ORIENTATION AND/OR SEX IN VIOLATION OF TITLE VII OF THE CIVIL
                     RIGHTS ACT OF 1964, 42 U.S.C. § 2000e, et seq.
  (Plaintiff, John Doe v. Defendants, Guess, Inc.; Guess? Retail, Inc.; and Guess Factory)

        26.     All of the foregoing paragraphs are hereby incorporated as if the same were more

fully set forth herein at length.

        27.     Doe was subjected to a cruel and sadistic hostile environment on account of his

sexual orientation and/or sex, to wit:

        a.      Doe is an openly gay male.

        b.      Shortly after Doe arrived at the Guess, Inc. store located at The Outlets at Sands

                Bethlehem, in December 2018, as the Assistant Store Manager, Doe began to

                suffer ostracism, aversion, and isolation from the other male employees on

                account of Doe being openly gay.




                                                  5
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 6 of 58




c.      The male employees were subordinate employees whom Doe was supposed to

        supervise as the Assistant Store Manager at the location in question.

d.      Doe’s male subordinate employees turned the complete opposite direction or

        intentionally ignored Doe, acting as if they were completely disgusted with Doe,

        hated Doe, and never wanted to be associated with, let alone supervised by, a man

        known to be gay.

e.      One of the subordinates, in particular, Mr. Fadi Matar, is believed to hate gay

        people. Mr. Matar is male and, upon information and belief, heterosexual. Mr.

        Matar immediately began to treat Doe with aversion and ostracism on a frequent

        and continuous basis because Mr. Matar hated Doe even though Doe was Mr.

        Matar’s supervisor.

f.      Mr. Matar’s behavior was noticeably different treatment than Mr. Matar afforded

        other heterosexual employees, including heterosexual female employees, who

        were either Mr. Matar’s supervisors or co-employees. Mr. Matar’s behavior

        occurred including in December 2018 and January 2019 specifically to Doe’s

        recollection.

g.      Mr. Matar would intentionally avoid Doe in person when Doe would approach,

        would ignore Doe when Doe would speak, and would look directly away from

        Doe, in the complete opposite direction, when Doe would so much as look in the

        direction of Mr. Matar.

h.      Mr. Matar’s behavior toward Doe was humiliating for Doe, and made it more

        difficult for Doe to actually do his job as the Assistant Store Manager both in

        terms of supervising Mr. Matar, and also with respect to supervising other




                                         6
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 7 of 58




        employees who witnessed Mr. Matar’s insubordination toward Doe and who

        believed they could act in the same manner with impunity.

i.      It became extremely difficult for Doe to do his job of supervising the other male

        employees in the store, and Doe spent an inordinate amount of his time attempting

        to direct harassing and abusive male employees, who constantly disobeyed Doe or

        ostracized Doe because they hated Doe on account of his sexual orientation.

j.      On one occasion, Doe recalls that Brittany LNU, one of the female subordinates

        whom Doe supervised, observed Mr. Matar’s behavior toward Doe. Brittany told

        Doe that Mr. Matar did not like Doe.

k.      The same employee, Brittany, then also relayed on another occasion to Doe that

        Jovani LNU, the other Assistant Store Manager, had said that Mr. Matar did not

        like Doe.

l.      This is not behavior with which heterosexual employees have to contend at work

        and made it difficult if not virtually impossible for Doe to properly do his job of

        supervising the employees in the store.

m.      Doe recollects that in or around early January 2019, Doe took aside time and

        approached Jovani LNU, the other Assistant Store Manager, and asked Jovani

        why Jovani felt that Mr. Matar acted or behaved as he did around Doe, and tried

        to solicit from Jovani what Doe could do to change Mr. Matar’s behavior, or

        words to that effect, because Doe wanted Mr. Matar’s behavior to stop

        immediately, which it would not. Doe believed he was being treated differently

        because he is gay and was seeking insight from Jovani LNU, who is not gay,

        about how to get Mr. Matar’s behavior toward Doe to stop. Doe engaged in




                                          7
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 8 of 58




        protected conduct/activity by reporting the harassment and discrimination to

        Jovani LNU, Assistant Store Manager, who is in a supervisory/managerial

        capacity at Guess, Inc.

n.      Following the discussion with Jovani LNU, Assistant Store Manager, Mr. Matar’s

        behavior continued unabated, because no remedial action whatsoever was taken

        on Doe’s report of harassment and discrimination at that time.

o.      Shortly after Doe approached Jovani LNU, Assistant Store Manager, about his

        report of harassment and discrimination, and did not receive a satisfactory

        response, Doe then approached Lola Choi, Store Manager, in or around January

        2019. Doe stated to Ms. Choi that Mr. Matar would not listen to or follow Doe’s

        directions, or words to that effect. Doe believed he was being treated differently

        because Doe is gay and Doe was trying to address Mr. Matar’s behavior to get it

        to stop.

p.      On January 21, 2019, Lola Choi, Store Manager; Rosa Soriano, Human

        Resources; and Doe had a phone conversation, at which time Ms. Choi and Ms.

        Soriano said Doe was being suspended, and said that Mr. Matar had accused Doe

        of “fingering” him in the anus. Doe denies the allegation and contends it is false.

        Doe was subject to a false accusation of sexual abuse or misconduct purely on

        account of his sexual orientation. Doe was falsely accused and unfairly

        stereotyped on account of the fact he is a gay man. Something similar would not

        be assumed of a person in a supervisory role who is heterosexual, or who is not a

        gay male. Doe was subject to a heinous form of bias. The allegation was

        revolting and utterly preposterous on its face, as well as cruel and sadistic.




                                          8
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 9 of 58




q.      On January 28, 2019, Ms. Lola Choi called Doe to confirm that Doe was being

        terminated for what she said was “breaking company policy,” although there was

        no explanation as to specifically why Doe was being terminated or what specific

        policy Doe had violated, even though Doe asked.

r.      On February 1, 2019, Doe then e-mailed Ms. Soriano in Human Resources to

        confirm, “Lola talked to me on the phone and told me that I was terminated for

        ‘breaking company policy,’ there was no explanation to specifically why or what

        policy I violated,” “I feel respectfully that this is discrimination against me

        because I am openly gay,” and, “What Fadi [Matar] is saying occurred sometime

        in December 2018, not recently, and I was just trying to get past him in the back

        room. I may have brushed him by accident but I feel it’s discriminatory to say I

        ‘fingered’ him just because he knows that I happen to be gay.” Doe did not

        receive any response to this e-mail. Doe did not receive any further reply

        regarding the clear and specific reason Doe was being terminated, or the specific

        policy that Doe had allegedly violated.

s.      On February 5, 2019, Doe followed up with another e-mail to Rosa Soriano, in

        Human Resources, again stating, “Just following up on my prior email, that I sent

        last week. What is the reason [] for [my] termination, what policy was broken?”

        Doe again did not receive any response to this e-mail. Doe again did not receive

        any reply regarding the clear and specific reason Doe was being terminated, or the

        specific policy that Doe had allegedly violated.




                                          9
           Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 10 of 58




      t.       Doe alleges that he was treated differently than another male sales

               associate/employee, Mr. Fadi Malak, who was not treated in the manner Doe was

               above. Mr. Malak is male and believed to be heterosexual.

      u.       Doe alleges that he was treated differently than male sales associate/employee,

               Mr. Fadi Matar, the harasser, who is male, and believed to be heterosexual.

      v.       Doe also alleges, by comparison, that Mr. Matar did not treat other heterosexual

               employees – either his supervisors or co-employees – in the same hostile manner

               that Mr. Matar treated Doe, including, for example, Ms. Choi (female Store

               Manager); Jovani LNU (female Assistant Manager); Brittany LNU, a female sales

               associate/co-employee of Mr. Matar; or Mr. Fadi Malak, a male sales

               associate/co-employee of Mr. Matar.

      w.       According to Doe, both Mr. Malak and Mr. Matar would allegedly frequently

               violate company policy by allegedly frequently arriving late. They also violated

               the harassment and discrimination policy in their mistreatment of Doe as set forth

               above. However, both Mr. Malak and Mr. Matar were retained, while Doe was

               wrongfully terminated/discharged.

      x.       At no time was Mr. Matar corrected, disciplined, or terminated, while by

               comparison, Doe was terminated based on a falsehood, and on account of pretext

               for allegedly breaking a company policy, which alleged policy the Defendants

               would not otherwise specify to Doe, even after his repeated requests for the same.

      WHEREFORE, Plaintiff, John Doe, demands judgment in his favor and against

Defendants, in an amount in excess of $150,000.00, which will fully and fairly compensate

Plaintiff for any and all back and front pay, overtime, benefits, bonuses, commissions, and




                                               10
                  Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 11 of 58




     promotions Plaintiff would have received; compensatory damages for pain and suffering, mental

     anguish, anxiety, depression, humiliation, embarrassment, severe emotional distress, and lasting

     emotional trauma; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees,

     costs of suit; and equitable/injunctive relief requiring Defendants to remove the false accusation

     of sexual misconduct from Doe’s personnel file, for Defendants to be required to provide a neutral

     employment reference for Doe, and for Defendants to provide an apology and a retraction to Doe.

                                        COUNT II:
  WRONGFUL TERMINATION BASED ON SEXUAL ORIENTATION AND/OR SEX IN
VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 2000e, et seq.
     (Plaintiff, John Doe v. Defendants, Guess, Inc.; Guess? Retail, Inc.; and Guess Factory)

     28.     All of the foregoing paragraphs are hereby incorporated as if the same were more fully

     set forth herein at length.

     29.     Doe was wrongfully discharged/terminated on account of his sexual orientation and/or

     sex, to wit:

             a.       Doe began employment with the Defendants in July 2017 as a Sales Associate.

             b.       Doe had extensive retail and sales experience and was qualified for his job.

             c.       Doe performed his job commendably and to Defendants’ satisfaction for almost

                      two (2) years prior to his wrongful discharge.

             d.       Doe had been accepted into the Defendants’ Future Leader Program, and was

                      promoted twice, including in February 2018 to Assistant Store Manager in

                      Gloucester, NJ, and in December 2018 to a full-time Assistant Store Manager

                      position in Bethlehem, PA.

             e.       Shortly after Doe arrived at the Guess, Inc. store located at The Outlets at Sands

                      Bethlehem, in December 2018, as the Assistant Store Manager, Doe began to




                                                       11
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 12 of 58




         suffer ostracism, aversion, and isolation from the other male employees on

         account of Doe being openly gay.

f.       The male employees were subordinate employees whom Doe was supposed to

         supervise as the Assistant Store Manager at the location in question.

g.       Doe’s male subordinate employees turned the complete opposite direction or

         intentionally ignored Doe, acting as if they were completely disgusted with Doe,

         hated Doe, and never wanted to be associated with, let alone supervised by, a man

         known to be gay.

h.       One of the subordinates, in particular, Mr. Fadi Matar, is believed to hate gay

         people. Mr. Matar is male and, upon information and belief, heterosexual. Mr.

         Matar immediately began to treat Doe with aversion and ostracism on a frequent

         and continuous basis because Mr. Matar hated Doe even though Doe was Mr.

         Matar’s supervisor.

i.       Mr. Matar’s behavior was noticeably different treatment than Mr. Matar afforded

         other heterosexual employees, including heterosexual female employees, who

         were either Mr. Matar’s supervisors or co-employees. Mr. Matar’s behavior

         occurred including in December 2018 and January 2019 specifically to Doe’s

         recollection.

j.       Mr. Matar would intentionally avoid Doe in person when Doe would approach,

         would ignore Doe when Doe would speak, and would look directly away from

         Doe, in the complete opposite direction, when Doe would so much as look in the

         direction of Mr. Matar.




                                          12
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 13 of 58




k.       Mr. Matar’s behavior toward Doe was humiliating for Doe, and made it more

         difficult for Doe to actually do his job as the Assistant Store Manager both in

         terms of supervising Mr. Matar, and also with respect to supervising other

         employees who witnessed Mr. Matar’s insubordination toward Doe and who

         believed they could act in the same manner.

l.       It became extremely difficult for Doe to do his job of supervising the other

         employees in the store, and Doe spent an inordinate amount of his time attempting

         to direct harassing and abusive male employees, who constantly disobeyed Doe or

         ostracized Doe because they hated Doe on account of his sexual orientation.

m.       On one occasion, Doe recalls that Brittany LNU, one of the female subordinates

         whom Doe supervised, observed Mr. Matar’s behavior toward Doe. Brittany told

         Doe that Mr. Matar did not like Doe.

n.       The same employee, Brittany, then also relayed on another occasion to Doe that

         Jovani LNU, the other Assistant Store Manager, had said that Mr. Matar did not

         like Doe.

o.       This is not behavior with which heterosexual employees have to contend at work

         and made it difficult if not virtually impossible for Doe to properly do his job of

         supervising the employees in the store.

p.       Doe recollects that in or around early January 2019, Doe took aside time and

         approached Jovani LNU, the other Assistant Store Manager, and asked Jovani

         why Jovani felt that Mr. Matar acted or behaved as he did around Doe, and tried

         to solicit from Jovani what Doe could do to change Mr. Matar’s behavior, or

         words to that effect, because Doe wanted Mr. Matar’s behavior to stop




                                          13
            Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 14 of 58




                immediately, which it would not. Doe believed he was being treated differently

                because he is gay and was seeking insight from Jovani LNU, who is not gay,

                about how to get Mr. Matar’s behavior toward Doe to stop. Doe engaged in

                protected conduct/activity by reporting the harassment and discrimination to

                Jovani LNU, Assistant Store Manager, who is in a supervisory/managerial

                capacity at Guess, Inc.

       q.       Following the discussion with Jovani LNU, Assistant Store Manager, Mr. Matar’s

                behavior continued unabated, because no remedial action whatsoever was taken

                on Doe’s report of harassment and discrimination at that time.

       r.       Shortly after Doe approached Jovani LNU, Assistant Store Manager, about his

                report of harassment and discrimination, and did not receive a satisfactory

                response, Doe then approached Lola Choi, Store Manager, in or around January

                2019. Doe stated to Ms. Choi that Mr. Matar would not listen to or follow Doe’s

                directions, or words to that effect. Doe believed he was being treated differently

                because Doe is gay and Doe was trying to address Mr. Matar’s behavior to get it

                to stop.

30.    On January 21, 2019, Lola Choi, Store Manager; Rosa Soriano, Human Resources; and

Doe had a phone conversation, at which time Ms. Choi and Ms. Soriano said Doe was being

suspended, and said that Mr. Matar had accused Doe of “fingering” him in the anus. Doe denies

the allegation and contends it is false. Doe was subject to a false accusation of sexual abuse or

misconduct purely on account of his sexual orientation. Doe was falsely accused and unfairly

stereotyped on account of the fact he is a gay man. Something similar would not be assumed of

a person in a supervisory role who is heterosexual, or who is not a gay male. Doe was subject to




                                                 14
          Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 15 of 58




a heinous form of bias. The allegation was revolting and utterly preposterous on its face, as well

as cruel and sadistic.

31.    On January 28, 2019, Ms. Lola Choi called Doe to confirm that Doe was being

terminated for what she said was “breaking company policy,” although there was no explanation

as to specifically why Doe was being terminated or what specific policy Doe had violated, even

though Doe asked.

32.    On February 1, 2019, Doe then e-mailed Ms. Soriano in Human Resources to confirm,

“Lola talked to me on the phone and told me that I was terminated for ‘breaking company

policy,’ there was no explanation to specifically why or what policy I violated,” “I feel

respectfully that this is discrimination against me because I am openly gay,” and, “What Fadi

[Matar] is saying occurred sometime in December 2018, not recently, and I was just trying to

get past him in the back room. I may have brushed him by accident but I feel it’s discriminatory

to say I ‘fingered’ him just because he knows that I happen to be gay.” Doe did not receive any

response to this e-mail. Doe did not receive any further reply regarding the clear and specific

reason Doe was being terminated, or the specific policy that Doe had allegedly violated.

33.    On February 5, 2019, Doe followed up with another e-mail to Rosa Soriano, in Human

Resources, again stating, “Just following up on my prior email, that I sent last week. What is the

reason [] for [my] termination, what policy was broken?” Doe again did not receive any

response to this e-mail. Doe again did not receive any reply regarding the clear and specific

reason Doe was being terminated, or the specific policy that Doe had allegedly violated.

34.    Doe alleges that he was treated differently than similarly situated employees who were,

upon information and belief, heterosexual, including, to wit:




                                                15
            Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 16 of 58




       a.       Another male sales associate/employee, Mr. Fadi Malak, who was not treated in

                the manner Doe was above. Mr. Malak is male and believed to be heterosexual.

       b.       Doe alleges that he was treated differently than male sales associate/employee,

                Mr. Fadi Matar, the harasser, who is male, and believed to be heterosexual.

       c.       Doe also alleges, by comparison, that Mr. Matar did not treat other heterosexual

                employees – either his supervisors or co-employees – in the same hostile manner

                that Mr. Matar treated Doe, including, for example, Ms. Choi (female Store

                Manager); Jovani LNU (female Assistant Manager); Brittany LNU, a female sales

                associate/co-employee of Mr. Matar; or Mr. Fadi Malak, a male sales

                associate/co-employee of Mr. Matar.

       d.       According to Doe, both Mr. Malak and Mr. Matar would allegedly frequently

                violate company policy by allegedly frequently arriving late. They also violated

                the harassment and discrimination policy in their mistreatment of Doe as set forth

                above. However, both Mr. Malak and Mr. Matar were retained, while Doe was

                wrongfully terminated/discharged.

       e.       At no time was Mr. Matar corrected, disciplined, or terminated, while by

                comparison, Doe was terminated based on a falsehood, and on account of pretext

                for allegedly breaking a company policy, which alleged policy the Defendants

                would not otherwise specify to Doe even after his repeated requests.

       WHEREFORE, Plaintiff, John Doe, demands judgment in his favor and against

Defendants, in an amount in excess of $150,000.00, which will fully and fairly compensate

Plaintiff for any and all back and front pay, overtime, benefits, bonuses, commissions, and

promotions Plaintiff would have received; compensatory damages for pain and suffering, mental




                                                16
                  Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 17 of 58




        anguish, anxiety, depression, humiliation, embarrassment, severe emotional distress, and lasting

        emotional trauma; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees,

        costs of suit; and equitable/injunctive relief requiring Defendants to remove the false accusation

        of sexual misconduct from Doe’s personnel file, for Defendants to be required to provide a neutral

        employment reference for Doe, and for Defendants to provide an apology and a retraction to Doe.

                                         COUNT III:
   RETALIATORY DISCHARGE/TERMINATION IN VIOLATION OF TITLE VII OF THE
                    CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 2000e, et seq.
       (Plaintiff, John Doe v. Defendants, Guess, Inc.; Guess? Retail, Inc.; and Guess Factory)

        35.     All of the foregoing paragraphs are hereby incorporated as if the same were more fully

set forth herein at length.

        36.     The Defendants terminated Doe’s employment in retaliation for his protected

conduct/activity in the form of both Doe’s rebuffs of harassment and discrimination by employees, and

complaints of the same to management. The facts which support this are as follows:

        a.      Doe began employment with the Defendants in July 2017 as a Sales Associate.

        b.      Doe had extensive retail and sales experience and was qualified for his job.

        c.      Doe performed his job commendably and to Defendants’ satisfaction for almost two (2)

                years prior to his wrongful discharge.

        d.      Doe had been accepted into the Defendants’ Future Leader Program, and was promoted

                twice, including in February 2018 to Assistant Store Manager in Gloucester, NJ, and in

                December 2018 to a full-time Assistant Store Manager position in Bethlehem, PA.

        e.      Shortly after Doe arrived at the Guess, Inc. store located at The Outlets at Sands

                Bethlehem, in December 2018, as the Assistant Store Manager, Doe began to suffer

                ostracism, aversion, and isolation from the other male employees on account of Doe

                being openly gay.



                                                         17
      Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 18 of 58




f.   The male employees were subordinate employees whom Doe was supposed to supervise

     as the Assistant Store Manager at the location in question.

g.   Doe’s male subordinate employees turned the complete opposite direction or

     intentionally ignored Doe, acting as if they were completely disgusted with Doe, hated

     Doe, and never wanted to be associated with, let alone supervised by, a man known to be

     gay.

h.   One of the subordinates, in particular, Mr. Fadi Matar, is believed to hate gay people.

     Mr. Matar is male and, upon information and belief, heterosexual. Mr. Matar

     immediately began to treat Doe with aversion and ostracism on a frequent and continuous

     basis because Mr. Matar hated Doe even though Doe was Mr. Matar’s supervisor.

i.   Mr. Matar’s behavior was noticeably different treatment than Mr. Matar afforded other

     heterosexual employees, including heterosexual female employees, who were either Mr.

     Matar’s supervisors or co-employees. Mr. Matar’s behavior occurred including in

     December 2018 and January 2019 specifically to Doe’s recollection.

j.   Mr. Matar would intentionally avoid Doe in person when Doe would approach, would

     ignore Doe when Doe would speak, and would look directly away from Doe, in the

     complete opposite direction, when Doe would so much as look in the direction of Mr.

     Matar.

k.   Mr. Matar’s behavior toward Doe was humiliating for Doe, and made it more difficult for

     Doe to actually do his job as the Assistant Store Manager both in terms of supervising

     Mr. Matar, and also with respect to supervising other employees who witnessed Mr.

     Matar’s insubordination toward Doe and who believed they could act in the same

     manner.




                                             18
       Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 19 of 58




l.   It became extremely difficult for Doe to do his job of supervising the other employees in

     the store, and Doe spent an inordinate amount of his time attempting to direct harassing

     and abusive male employees, who constantly disobeyed Doe or ostracized Doe because

     they hated Doe on account of his sexual orientation.

m.   On one occasion, Doe recalls that Brittany LNU, one of the female subordinates whom

     Doe supervised, observed Mr. Matar’s behavior toward Doe. Brittany told Doe that Mr.

     Matar did not like Doe.

n.   The same employee, Brittany, then also relayed on another occasion to Doe that Jovani

     LNU, the other Assistant Store Manager, had said that Mr. Matar did not like Doe.

o.   This is not behavior with which heterosexual employees have to contend at work and

     made it difficult if not virtually impossible for Doe to properly do his job of supervising

     the employees in the store.

p.   Doe recollects that in or around early January 2019, Doe took aside time and approached

     Jovani LNU, the other Assistant Store Manager, and asked Jovani why Jovani felt that

     Mr. Matar acted or behaved as he did around Doe, and tried to solicit from Jovani what

     Doe could do to change Mr. Matar’s behavior, or words to that effect, because Doe

     wanted Mr. Matar’s behavior to stop immediately, which it would not. Doe believed he

     was being treated differently because he is gay and was seeking insight from Jovani

     LNU, who is not gay, about how to get Mr. Matar’s behavior toward Doe to stop. Doe

     engaged in protected conduct/activity by reporting the harassment and discrimination to

     Jovani LNU, Assistant Store Manager, who is in a supervisory/managerial capacity at

     Guess, Inc.




                                              19
         Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 20 of 58




q.     Following the discussion with Jovani LNU, Assistant Store Manager, Mr. Matar’s

       behavior continued unabated, because no remedial action whatsoever was taken on Doe’s

       report of harassment and discrimination at that time.

r.     Shortly after Doe approached Jovani LNU, Assistant Store Manager, about his report of

       harassment and discrimination, and did not receive a satisfactory response, Doe then

       approached Lola Choi, Store Manager, in or around January 2019. Doe stated to Ms.

       Choi that Mr. Matar would not listen to or follow Doe’s directions, or words to that

       effect. Doe believed he was being treated differently because Doe is gay and Doe was

       trying to address Mr. Matar’s behavior to get it to stop.

37.    On January 21, 2019, Lola Choi, Store Manager; Rosa Soriano, Human Resources; and

Doe had a phone conversation, at which time Ms. Choi and Ms. Soriano said Doe was being

suspended, and said that Mr. Matar had accused Doe of “fingering” him in the anus. Doe denies

the allegation and contends it is false. Defendants retaliated against Doe for his protected

conduct/activity and provided pretextual and/or inconsistent reasoning for Doe’s dismissal, to

wit:

38.    On January 28, 2019, Ms. Lola Choi called Doe to confirm that Doe was being

terminated for what she said was “breaking company policy,” although there was no explanation

as to specifically why Doe was being terminated or what specific policy Doe had violated, even

though Doe asked.

39.    On February 1, 2019, Doe then e-mailed Ms. Soriano in Human Resources to confirm,

“Lola talked to me on the phone and told me that I was terminated for ‘breaking company

policy,’ there was no explanation to specifically why or what policy I violated,” “I feel

respectfully that this is discrimination against me because I am openly gay,” and, “What Fadi




                                                20
            Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 21 of 58




[Matar] is saying occurred sometime in December 2018, not recently, and I was just trying to

get past him in the back room. I may have brushed him by accident but I feel it’s discriminatory

to say I ‘fingered’ him just because he knows that I happen to be gay.” Doe did not receive any

response to this e-mail. Doe did not receive any further reply regarding the clear and specific

reason Doe was being terminated, or the specific policy that Doe had allegedly violated.

40.    On February 5, 2019, Doe followed up with another e-mail to Rosa Soriano, in Human

Resources, again stating, “Just following up on my prior email, that I sent last week. What is the

reason [] for [my] termination, what policy was broken?” Doe again did not receive any

response to this e-mail. Doe again did not receive any reply regarding the clear and specific

reason Doe was being terminated, or the specific policy that Doe had allegedly violated.

41.    Doe also alleges that he was treated differently than similarly situated employees who

were, upon information and belief, heterosexual and did not engage in protected conduct or

activity, including the following:

       a.       Another male sales associate/employee, Mr. Fadi Malak, who was not treated in

                the manner Doe was above. Mr. Malak is male and believed to be heterosexual.

       b.       Doe alleges that he was treated differently than male sales associate/employee,

                Mr. Fadi Matar, the harasser, who is male, and believed to be heterosexual.

       c.       Doe also alleges, by comparison, that Mr. Matar did not treat other heterosexual

                employees – either his supervisors or co-employees – in the same hostile manner

                that Mr. Matar treated Doe, including, for example, Ms. Choi (female Store

                Manager); Jovani LNU (female Assistant Manager); Brittany LNU, a female sales

                associate/co-employee of Mr. Matar; or Mr. Fadi Malak, a male sales

                associate/co-employee of Mr. Matar.




                                                21
                 Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 22 of 58




            d.       According to Doe, both Mr. Malak and Mr. Matar would allegedly frequently

                     violate company policy by allegedly frequently arriving late. They also violated

                     the harassment and discrimination policy in their mistreatment of Doe as set forth

                     above. However, both Mr. Malak and Mr. Matar were retained, while Doe was

                     wrongfully terminated/discharged.

            e.       At no time was Mr. Matar corrected, disciplined, or terminated, while by

                     comparison, Doe was terminated based on a falsehood, and on account of pretext

                     for allegedly breaking a company policy, which alleged policy the Defendants

                     would not otherwise specify to Doe even after his repeated requests.

            WHEREFORE, Plaintiff, John Doe, demands judgment in his favor and against

     Defendants, in an amount in excess of $150,000.00, which will fully and fairly compensate

     Plaintiff for any and all back and front pay, overtime, benefits, bonuses, commissions, and

     promotions Plaintiff would have received; compensatory damages for pain and suffering, mental

     anguish, anxiety, depression, humiliation, embarrassment, severe emotional distress, and lasting

     emotional trauma; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees,

     costs of suit; and equitable/injunctive relief requiring Defendants to remove the false accusation

     of sexual misconduct from Doe’s personnel file, for Defendants to be required to provide a neutral

     employment reference for Doe, and for Defendants to provide an apology and a retraction to Doe.

                                        COUNT IV:
HOSTILE WORK ENVIRONMENT/HARASSMENT BASED ON SEXUAL ORIENTATION
 AND/OR SEX IN VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT,
                                    43 P.S. §§ 951-963
   (Plaintiff, John Doe v. Defendants, Guess, Inc.; Guess? Retail, Inc.; and Guess Factory)

     42.    All of the foregoing paragraphs are hereby incorporated by reference as if the same were

     more fully set forth at length herein.




                                                     22
            Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 23 of 58




43.    Doe was subjected to a cruel and sadistic hostile environment on account of his sexual

orientation and/or sex, to wit:

       a.       Doe is an openly gay male.

       b.       Shortly after Doe arrived at the Guess, Inc. store located at The Outlets at Sands

                Bethlehem, in December 2018, as the Assistant Store Manager, Doe began to

                suffer ostracism, aversion, and isolation from the other male employees on

                account of Doe being openly gay.

       c.       The male employees were subordinate employees whom Doe was supposed to

                supervise as the Assistant Store Manager at the location in question.

       d.       Doe’s male subordinate employees turned the complete opposite direction or

                intentionally ignored Doe, acting as if they were completely disgusted with Doe,

                hated Doe, and never wanted to be associated with, let alone supervised by, a man

                known to be gay.

       e.       One of the subordinates, in particular, Mr. Fadi Matar, is believed to hate gay

                people. Mr. Matar is male and, upon information and belief, heterosexual. Mr.

                Matar immediately began to treat Doe with aversion and ostracism on a frequent

                and continuous basis because Mr. Matar hated Doe even though Doe was Mr.

                Matar’s supervisor.

       f.       Mr. Matar’s behavior was noticeably different treatment than Mr. Matar afforded

                other heterosexual employees, including heterosexual female employees, who

                were either Mr. Matar’s supervisors or co-employees. Mr. Matar’s behavior

                occurred including in December 2018 and January 2019 specifically to Doe’s

                recollection.




                                                 23
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 24 of 58




g.       Mr. Matar would intentionally avoid Doe in person when Doe would approach,

         would ignore Doe when Doe would speak, and would look directly away from

         Doe, in the complete opposite direction, when Doe would so much as look in the

         direction of Mr. Matar.

h.       Mr. Matar’s behavior toward Doe was humiliating for Doe, and made it more

         difficult for Doe to actually do his job as the Assistant Store Manager both in

         terms of supervising Mr. Matar, and also with respect to supervising other

         employees who witnessed Mr. Matar’s insubordination toward Doe and who

         believed they could act in the same manner with impunity.

i.       It became extremely difficult for Doe to do his job of supervising the other male

         employees in the store, and Doe spent an inordinate amount of his time attempting

         to direct harassing and abusive male employees, who constantly disobeyed Doe or

         ostracized Doe because they hated Doe on account of his sexual orientation.

j.       On one occasion, Doe recalls that Brittany LNU, one of the female subordinates

         whom Doe supervised, observed Mr. Matar’s behavior toward Doe. Brittany told

         Doe that Mr. Matar did not like Doe.

k.       The same employee, Brittany, then also relayed on another occasion to Doe that

         Jovani LNU, the other Assistant Store Manager, had said that Mr. Matar did not

         like Doe.

l.       This is not behavior with which heterosexual employees have to contend at work

         and made it difficult if not virtually impossible for Doe to properly do his job of

         supervising the employees in the store.




                                          24
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 25 of 58




m.       Doe recollects that in or around early January 2019, Doe took aside time and

         approached Jovani LNU, the other Assistant Store Manager, and asked Jovani

         why Jovani felt that Mr. Matar acted or behaved as he did around Doe, and tried

         to solicit from Jovani what Doe could do to change Mr. Matar’s behavior, or

         words to that effect, because Doe wanted Mr. Matar’s behavior to stop

         immediately, which it would not. Doe believed he was being treated differently

         because he is gay and was seeking insight from Jovani LNU, who is not gay,

         about how to get Mr. Matar’s behavior toward Doe to stop. Doe engaged in

         protected conduct/activity by reporting the harassment and discrimination to

         Jovani LNU, Assistant Store Manager, who is in a supervisory/managerial

         capacity at Guess, Inc.

n.       Following the discussion with Jovani LNU, Assistant Store Manager, Mr. Matar’s

         behavior continued unabated, because no remedial action whatsoever was taken

         on Doe’s report of harassment and discrimination at that time.

o.       Shortly after Doe approached Jovani LNU, Assistant Store Manager, about his

         report of harassment and discrimination, and did not receive a satisfactory

         response, Doe then approached Lola Choi, Store Manager, in or around January

         2019. Doe stated to Ms. Choi that Mr. Matar would not listen to or follow Doe’s

         directions, or words to that effect. Doe believed he was being treated differently

         because Doe is gay and Doe was trying to address Mr. Matar’s behavior to get it

         to stop.

p.       On January 21, 2019, Lola Choi, Store Manager; Rosa Soriano, Human

         Resources; and Doe had a phone conversation, at which time Ms. Choi and Ms.




                                          25
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 26 of 58




         Soriano said Doe was being suspended, and said that Mr. Matar had accused Doe

         of “fingering” him in the anus. Doe denies the allegation and contends it is false.

         Doe was subject to a false accusation of sexual abuse or misconduct purely on

         account of his sexual orientation. Doe was falsely accused and unfairly

         stereotyped on account of the fact he is a gay man. Something similar would not

         be assumed of a person in a supervisory role who is heterosexual, or who is not a

         gay male. Doe was subject to a heinous form of bias. The allegation was

         revolting and utterly preposterous on its face, as well as cruel and sadistic.

q.       On January 28, 2019, Ms. Lola Choi called Doe to confirm that Doe was being

         terminated for what she said was “breaking company policy,” although there was

         no explanation as to specifically why Doe was being terminated or what specific

         policy Doe had violated, even though Doe asked.

r.       On February 1, 2019, Doe then e-mailed Ms. Soriano in Human Resources to

         confirm, “Lola talked to me on the phone and told me that I was terminated for

         ‘breaking company policy,’ there was no explanation to specifically why or what

         policy I violated,” “I feel respectfully that this is discrimination against me

         because I am openly gay,” and, “What Fadi [Matar] is saying occurred sometime

         in December 2018, not recently, and I was just trying to get past him in the back

         room. I may have brushed him by accident but I feel it’s discriminatory to say I

         ‘fingered’ him just because he knows that I happen to be gay.” Doe did not

         receive any response to this e-mail. Doe did not receive any further reply

         regarding the clear and specific reason Doe was being terminated, or the specific

         policy that Doe had allegedly violated.




                                           26
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 27 of 58




s.       On February 5, 2019, Doe followed up with another e-mail to Rosa Soriano, in

         Human Resources, again stating, “Just following up on my prior email, that I sent

         last week. What is the reason [] for [my] termination, what policy was broken?”

         Doe again did not receive any response to this e-mail. Doe again did not receive

         any reply regarding the clear and specific reason Doe was being terminated, or the

         specific policy that Doe had allegedly violated.

t.       Doe alleges that he was treated differently than another male sales

         associate/employee, Mr. Fadi Malak, who was not treated in the manner Doe was

         above. Mr. Malak is male and believed to be heterosexual.

u.       Doe alleges that he was treated differently than male sales associate/employee,

         Mr. Fadi Matar, the harasser, who is male, and believed to be heterosexual.

v.       Doe also alleges, by comparison, that Mr. Matar did not treat other heterosexual

         employees – either his supervisors or co-employees – in the same hostile manner

         that Mr. Matar treated Doe, including, for example, Ms. Choi (female Store

         Manager); Jovani LNU (female Assistant Manager); Brittany LNU, a female sales

         associate/co-employee of Mr. Matar; or Mr. Fadi Malak, a male sales

         associate/co-employee of Mr. Matar.

w.       According to Doe, both Mr. Malak and Mr. Matar would allegedly frequently

         violate company policy by allegedly frequently arriving late. They also violated

         the harassment and discrimination policy in their mistreatment of Doe as set forth

         above. However, both Mr. Malak and Mr. Matar were retained, while Doe was

         wrongfully terminated/discharged.




                                          27
                  Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 28 of 58




             x.       At no time was Mr. Matar corrected, disciplined, or terminated, while by

                      comparison, Doe was terminated based on a falsehood, and on account of pretext

                      for allegedly breaking a company policy, which alleged policy the Defendants

                      would not otherwise specify to Doe, even after his repeated requests for the same.

             WHEREFORE, Plaintiff, John Doe, demands judgment in his favor and against

     Defendants, in an amount in excess of $150,000.00, which will fully and fairly compensate

     Plaintiff for any and all back and front pay, overtime, benefits, bonuses, commissions, and

     promotions Plaintiff would have received; compensatory damages for pain and suffering, mental

     anguish, anxiety, depression, humiliation, embarrassment, severe emotional distress, and lasting

     emotional trauma; pre- and post-judgment interest, reasonable attorneys’ fees, costs of suit; and

     equitable/injunctive relief requiring Defendants to remove the false accusation of sexual

     misconduct from Doe’s personnel file, for Defendants to be required to provide a neutral

     employment reference for Doe, and for Defendants to provide an apology and a retraction to Doe.

                                        COUNT V:
WRONGFUL DISCHARGE/TERMINATION BASED ON SEXUAL ORIENTATION AND/OR
     SEX IN VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT,
                                    43 P.S. §§ 951-963
   (Plaintiff, John Doe v. Defendants, Guess, Inc.; Guess? Retail, Inc.; and Guess Factory)

     44.     All of the foregoing paragraphs are hereby incorporated by reference as if the same were

     more fully set forth at length herein.

     45.     Doe was wrongfully discharged/terminated on account of his sexual orientation and/or

     sex, to wit:

             a.       Doe began employment with the Defendants in July 2017 as a Sales Associate.

             b.       Doe had extensive retail and sales experience and was qualified for his job.




                                                      28
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 29 of 58




c.       Doe performed his job commendably and to Defendants’ satisfaction for almost

         two (2) years prior to his wrongful discharge.

d.       Doe had been accepted into the Defendants’ Future Leader Program, and was

         promoted twice, including in February 2018 to Assistant Store Manager in

         Gloucester, NJ, and in December 2018 to a full-time Assistant Store Manager

         position in Bethlehem, PA.

e.       Shortly after Doe arrived at the Guess, Inc. store located at The Outlets at Sands

         Bethlehem, in December 2018, as the Assistant Store Manager, Doe began to

         suffer ostracism, aversion, and isolation from the other male employees on

         account of Doe being openly gay.

f.       The male employees were subordinate employees whom Doe was supposed to

         supervise as the Assistant Store Manager at the location in question.

g.       Doe’s male subordinate employees turned the complete opposite direction or

         intentionally ignored Doe, acting as if they were completely disgusted with Doe,

         hated Doe, and never wanted to be associated with, let alone supervised by, a man

         known to be gay.

h.       One of the subordinates, in particular, Mr. Fadi Matar, is believed to hate gay

         people. Mr. Matar is male and, upon information and belief, heterosexual. Mr.

         Matar immediately began to treat Doe with aversion and ostracism on a frequent

         and continuous basis because Mr. Matar hated Doe even though Doe was Mr.

         Matar’s supervisor.

i.       Mr. Matar’s behavior was noticeably different treatment than Mr. Matar afforded

         other heterosexual employees, including heterosexual female employees, who




                                          29
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 30 of 58




         were either Mr. Matar’s supervisors or co-employees. Mr. Matar’s behavior

         occurred including in December 2018 and January 2019 specifically to Doe’s

         recollection.

j.       Mr. Matar would intentionally avoid Doe in person when Doe would approach,

         would ignore Doe when Doe would speak, and would look directly away from

         Doe, in the complete opposite direction, when Doe would so much as look in the

         direction of Mr. Matar.

k.       Mr. Matar’s behavior toward Doe was humiliating for Doe, and made it more

         difficult for Doe to actually do his job as the Assistant Store Manager both in

         terms of supervising Mr. Matar, and also with respect to supervising other

         employees who witnessed Mr. Matar’s insubordination toward Doe and who

         believed they could act in the same manner.

l.       It became extremely difficult for Doe to do his job of supervising the other

         employees in the store, and Doe spent an inordinate amount of his time attempting

         to direct harassing and abusive male employees, who constantly disobeyed Doe or

         ostracized Doe because they hated Doe on account of his sexual orientation.

m.       On one occasion, Doe recalls that Brittany LNU, one of the female subordinates

         whom Doe supervised, observed Mr. Matar’s behavior toward Doe. Brittany told

         Doe that Mr. Matar did not like Doe.

n.       The same employee, Brittany, then also relayed on another occasion to Doe that

         Jovani LNU, the other Assistant Store Manager, had said that Mr. Matar did not

         like Doe.




                                          30
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 31 of 58




o.       This is not behavior with which heterosexual employees have to contend at work

         and made it difficult if not virtually impossible for Doe to properly do his job of

         supervising the employees in the store.

p.       Doe recollects that in or around early January 2019, Doe took aside time and

         approached Jovani LNU, the other Assistant Store Manager, and asked Jovani

         why Jovani felt that Mr. Matar acted or behaved as he did around Doe, and tried

         to solicit from Jovani what Doe could do to change Mr. Matar’s behavior, or

         words to that effect, because Doe wanted Mr. Matar’s behavior to stop

         immediately, which it would not. Doe believed he was being treated differently

         because he is gay and was seeking insight from Jovani LNU, who is not gay,

         about how to get Mr. Matar’s behavior toward Doe to stop. Doe engaged in

         protected conduct/activity by reporting the harassment and discrimination to

         Jovani LNU, Assistant Store Manager, who is in a supervisory/managerial

         capacity at Guess, Inc.

q.       Following the discussion with Jovani LNU, Assistant Store Manager, Mr. Matar’s

         behavior continued unabated, because no remedial action whatsoever was taken

         on Doe’s report of harassment and discrimination at that time.

r.       Shortly after Doe approached Jovani LNU, Assistant Store Manager, about his

         report of harassment and discrimination, and did not receive a satisfactory

         response, Doe then approached Lola Choi, Store Manager, in or around January

         2019. Doe stated to Ms. Choi that Mr. Matar would not listen to or follow Doe’s

         directions, or words to that effect. Doe believed he was being treated differently




                                          31
          Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 32 of 58




               because Doe is gay and Doe was trying to address Mr. Matar’s behavior to get it

               to stop.

46.    On January 21, 2019, Lola Choi, Store Manager; Rosa Soriano, Human Resources; and

Doe had a phone conversation, at which time Ms. Choi and Ms. Soriano said Doe was being

suspended, and said that Mr. Matar had accused Doe of “fingering” him in the anus. Doe denies

the allegation and contends it is false. Doe was subject to a false accusation of sexual abuse or

misconduct purely on account of his sexual orientation. Doe was falsely accused and unfairly

stereotyped on account of the fact he is a gay man. Something similar would not be assumed of

a person in a supervisory role who is heterosexual, or who is not a gay male. Doe was subject to

a heinous form of bias. The allegation was revolting and utterly preposterous on its face, as well

as cruel and sadistic.

47.    On January 28, 2019, Ms. Lola Choi called Doe to confirm that Doe was being

terminated for what she said was “breaking company policy,” although there was no explanation

as to specifically why Doe was being terminated or what specific policy Doe had violated, even

though Doe asked.

48.    On February 1, 2019, Doe then e-mailed Ms. Soriano in Human Resources to confirm,

“Lola talked to me on the phone and told me that I was terminated for ‘breaking company

policy,’ there was no explanation to specifically why or what policy I violated,” “I feel

respectfully that this is discrimination against me because I am openly gay,” and, “What Fadi

[Matar] is saying occurred sometime in December 2018, not recently, and I was just trying to

get past him in the back room. I may have brushed him by accident but I feel it’s discriminatory

to say I ‘fingered’ him just because he knows that I happen to be gay.” Doe did not receive any




                                                32
            Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 33 of 58




response to this e-mail. Doe did not receive any further reply regarding the clear and specific

reason Doe was being terminated, or the specific policy that Doe had allegedly violated.

49.    On February 5, 2019, Doe followed up with another e-mail to Rosa Soriano, in Human

Resources, again stating, “Just following up on my prior email, that I sent last week. What is the

reason [] for [my] termination, what policy was broken?” Doe again did not receive any

response to this e-mail. Doe again did not receive any reply regarding the clear and specific

reason Doe was being terminated, or the specific policy that Doe had allegedly violated.

50.    Doe alleges that he was treated differently than similarly situated employees who were,

upon information and belief, heterosexual, including, to wit:

       a.       Another male sales associate/employee, Mr. Fadi Malak, who was not treated in

                the manner Doe was above. Mr. Malak is male and believed to be heterosexual.

       b.       Doe alleges that he was treated differently than male sales associate/employee,

                Mr. Fadi Matar, the harasser, who is male, and believed to be heterosexual.

       c.       Doe also alleges, by comparison, that Mr. Matar did not treat other heterosexual

                employees – either his supervisors or co-employees – in the same hostile manner

                that Mr. Matar treated Doe, including, for example, Ms. Choi (female Store

                Manager); Jovani LNU (female Assistant Manager); Brittany LNU, a female sales

                associate/co-employee of Mr. Matar; or Mr. Fadi Malak, a male sales

                associate/co-employee of Mr. Matar.

       d.       According to Doe, both Mr. Malak and Mr. Matar would allegedly frequently

                violate company policy by allegedly frequently arriving late. They also violated

                the harassment and discrimination policy in their mistreatment of Doe as set forth




                                                33
                   Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 34 of 58




                       above. However, both Mr. Malak and Mr. Matar were retained, while Doe was

                       wrongfully terminated/discharged.

              e.       At no time was Mr. Matar corrected, disciplined, or terminated, while by

                       comparison, Doe was terminated based on a falsehood, and on account of pretext

                       for allegedly breaking a company policy, which alleged policy the Defendants

                       would not otherwise specify to Doe even after his repeated requests.

              WHEREFORE, Plaintiff, John Doe, demands judgment in his favor and against

       Defendants, in an amount in excess of $150,000.00, which will fully and fairly compensate

       Plaintiff for any and all back and front pay, overtime, benefits, bonuses, commissions, and

       promotions Plaintiff would have received; compensatory damages for pain and suffering, mental

       anguish, anxiety, depression, humiliation, embarrassment, severe emotional distress, and lasting

       emotional trauma; pre- and post-judgment interest, reasonable attorneys’ fees, costs of suit; and

       equitable/injunctive relief requiring Defendants to remove the false accusation of sexual

       misconduct from Doe’s personnel file, for Defendants to be required to provide a neutral

       employment reference for Doe, and for Defendants to provide an apology and a retraction to Doe.

                                         COUNT VI:
 RETALIATORY DISCHARGE/TERMINATION IN VIOLATION OF THE PENNSYLVANIA
                        HUMAN RELATIONS ACT, 43 P.S. §§ 951-963
    (Plaintiff, John Doe v. Defendants, Guess, Inc.; Guess? Retail, Inc.; and Guess Factory)

       51.    All of the foregoing paragraphs are hereby incorporated by reference as if the same were

       more fully set forth at length herein.

       52.    The Defendants terminated Doe’s employment in retaliation for his protected

conduct/activity in the form of both Doe’s rebuffs of harassment and discrimination by employees, and

complaints of the same to management. The facts which support this are as follows:

              a.       Doe began employment with the Defendants in July 2017 as a Sales Associate.



                                                       34
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 35 of 58




b.       Doe had extensive retail and sales experience and was qualified for his job.

c.       Doe performed his job commendably and to Defendants’ satisfaction for almost

         two (2) years prior to his wrongful discharge.

d.       Doe had been accepted into the Defendants’ Future Leader Program, and was

         promoted twice, including in February 2018 to Assistant Store Manager in

         Gloucester, NJ, and in December 2018 to a full-time Assistant Store Manager

         position in Bethlehem, PA.

e.       Shortly after Doe arrived at the Guess, Inc. store located at The Outlets at Sands

         Bethlehem, in December 2018, as the Assistant Store Manager, Doe began to

         suffer ostracism, aversion, and isolation from the other male employees on

         account of Doe being openly gay.

f.       The male employees were subordinate employees whom Doe was supposed to

         supervise as the Assistant Store Manager at the location in question.

g.       Doe’s male subordinate employees turned the complete opposite direction or

         intentionally ignored Doe, acting as if they were completely disgusted with Doe,

         hated Doe, and never wanted to be associated with, let alone supervised by, a man

         known to be gay.

h.       One of the subordinates, in particular, Mr. Fadi Matar, is believed to hate gay

         people. Mr. Matar is male and, upon information and belief, heterosexual. Mr.

         Matar immediately began to treat Doe with aversion and ostracism on a frequent

         and continuous basis because Mr. Matar hated Doe even though Doe was Mr.

         Matar’s supervisor.




                                          35
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 36 of 58




i.       Mr. Matar’s behavior was noticeably different treatment than Mr. Matar afforded

         other heterosexual employees, including heterosexual female employees, who

         were either Mr. Matar’s supervisors or co-employees. Mr. Matar’s behavior

         occurred including in December 2018 and January 2019 specifically to Doe’s

         recollection.

j.       Mr. Matar would intentionally avoid Doe in person when Doe would approach,

         would ignore Doe when Doe would speak, and would look directly away from

         Doe, in the complete opposite direction, when Doe would so much as look in the

         direction of Mr. Matar.

k.       Mr. Matar’s behavior toward Doe was humiliating for Doe, and made it more

         difficult for Doe to actually do his job as the Assistant Store Manager both in

         terms of supervising Mr. Matar, and also with respect to supervising other

         employees who witnessed Mr. Matar’s insubordination toward Doe and who

         believed they could act in the same manner.

l.       It became extremely difficult for Doe to do his job of supervising the other

         employees in the store, and Doe spent an inordinate amount of his time attempting

         to direct harassing and abusive male employees, who constantly disobeyed Doe or

         ostracized Doe because they hated Doe on account of his sexual orientation.

m.       On one occasion, Doe recalls that Brittany LNU, one of the female subordinates

         whom Doe supervised, observed Mr. Matar’s behavior toward Doe. Brittany told

         Doe that Mr. Matar did not like Doe.




                                          36
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 37 of 58




n.       The same employee, Brittany, then also relayed on another occasion to Doe that

         Jovani LNU, the other Assistant Store Manager, had said that Mr. Matar did not

         like Doe.

o.       This is not behavior with which heterosexual employees have to contend at work

         and made it difficult if not virtually impossible for Doe to properly do his job of

         supervising the employees in the store.

p.       Doe recollects that in or around early January 2019, Doe took aside time and

         approached Jovani LNU, the other Assistant Store Manager, and asked Jovani

         why Jovani felt that Mr. Matar acted or behaved as he did around Doe, and tried

         to solicit from Jovani what Doe could do to change Mr. Matar’s behavior, or

         words to that effect, because Doe wanted Mr. Matar’s behavior to stop

         immediately, which it would not. Doe believed he was being treated differently

         because he is gay and was seeking insight from Jovani LNU, who is not gay,

         about how to get Mr. Matar’s behavior toward Doe to stop. Doe engaged in

         protected conduct/activity by reporting the harassment and discrimination to

         Jovani LNU, Assistant Store Manager, who is in a supervisory/managerial

         capacity at Guess, Inc.

q.       Following the discussion with Jovani LNU, Assistant Store Manager, Mr. Matar’s

         behavior continued unabated, because no remedial action whatsoever was taken

         on Doe’s report of harassment and discrimination at that time.

r.       Shortly after Doe approached Jovani LNU, Assistant Store Manager, about his

         report of harassment and discrimination, and did not receive a satisfactory

         response, Doe then approached Lola Choi, Store Manager, in or around January




                                          37
         Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 38 of 58




               2019. Doe stated to Ms. Choi that Mr. Matar would not listen to or follow Doe’s

               directions, or words to that effect. Doe believed he was being treated differently

               because Doe is gay and Doe was trying to address Mr. Matar’s behavior to get it

               to stop.

53.    On January 21, 2019, Lola Choi, Store Manager; Rosa Soriano, Human Resources; and

Doe had a phone conversation, at which time Ms. Choi and Ms. Soriano said Doe was being

suspended, and said that Mr. Matar had accused Doe of “fingering” him in the anus. Doe denies

the allegation and contends it is false. Defendants retaliated against Doe for his protected

conduct/activity and provided pretextual and/or inconsistent reasoning for Doe’s dismissal, to

wit:

54.    On January 28, 2019, Ms. Lola Choi called Doe to confirm that Doe was being

terminated for what she said was “breaking company policy,” although there was no explanation

as to specifically why Doe was being terminated or what specific policy Doe had violated, even

though Doe asked.

55.    On February 1, 2019, Doe then e-mailed Ms. Soriano in Human Resources to confirm,

“Lola talked to me on the phone and told me that I was terminated for ‘breaking company

policy,’ there was no explanation to specifically why or what policy I violated,” “I feel

respectfully that this is discrimination against me because I am openly gay,” and, “What Fadi

[Matar] is saying occurred sometime in December 2018, not recently, and I was just trying to

get past him in the back room. I may have brushed him by accident but I feel it’s discriminatory

to say I ‘fingered’ him just because he knows that I happen to be gay.” Doe did not receive any

response to this e-mail. Doe did not receive any further reply regarding the clear and specific

reason Doe was being terminated, or the specific policy that Doe had allegedly violated.




                                                38
            Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 39 of 58




56.    On February 5, 2019, Doe followed up with another e-mail to Rosa Soriano, in Human

Resources, again stating, “Just following up on my prior email, that I sent last week. What is the

reason [] for [my] termination, what policy was broken?” Doe again did not receive any

response to this e-mail. Doe again did not receive any reply regarding the clear and specific

reason Doe was being terminated, or the specific policy that Doe had allegedly violated.

57.    Doe also alleges that he was treated differently than similarly situated employees who

were, upon information and belief, heterosexual and did not engage in protected conduct or

activity, including the following:

       a.       Another male sales associate/employee, Mr. Fadi Malak, who was not treated in

                the manner Doe was above. Mr. Malak is male and believed to be heterosexual.

       b.       Doe alleges that he was treated differently than male sales associate/employee,

                Mr. Fadi Matar, the harasser, who is male, and believed to be heterosexual.

       c.       Doe also alleges, by comparison, that Mr. Matar did not treat other heterosexual

                employees – either his supervisors or co-employees – in the same hostile manner

                that Mr. Matar treated Doe, including, for example, Ms. Choi (female Store

                Manager); Jovani LNU (female Assistant Manager); Brittany LNU, a female sales

                associate/co-employee of Mr. Matar; or Mr. Fadi Malak, a male sales

                associate/co-employee of Mr. Matar.

       d.       According to Doe, both Mr. Malak and Mr. Matar would allegedly frequently

                violate company policy by allegedly frequently arriving late. They also violated

                the harassment and discrimination policy in their mistreatment of Doe as set forth

                above. However, both Mr. Malak and Mr. Matar were retained, while Doe was

                wrongfully terminated/discharged.




                                                39
                  Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 40 of 58




             e.       At no time was Mr. Matar corrected, disciplined, or terminated, while by

                      comparison, Doe was terminated based on a falsehood, and on account of pretext

                      for allegedly breaking a company policy, which alleged policy the Defendants

                      would not otherwise specify to Doe even after his repeated requests.

             WHEREFORE, Plaintiff, John Doe, demands judgment in his favor and against

      Defendants, in an amount in excess of $150,000.00, which will fully and fairly compensate

      Plaintiff for any and all back and front pay, overtime, benefits, bonuses, commissions, and

      promotions Plaintiff would have received; compensatory damages for pain and suffering, mental

      anguish, anxiety, depression, humiliation, embarrassment, severe emotional distress, and lasting

      emotional trauma; pre- and post-judgment interest, reasonable attorneys’ fees, costs of suit; and

      equitable/injunctive relief requiring Defendants to remove the false accusation of sexual

      misconduct from Doe’s personnel file, for Defendants to be required to provide a neutral

      employment reference for Doe, and for Defendants to provide an apology and a retraction to Doe.

                                       COUNT VII:
 HOSTILE WORK ENVIRONMENT/HARASSMENT BASED ON SEXUAL ORIENTATION
AND/OR SEX IN VIOLATION OF THE CITY OF BETHLEHEM HUMAN RELATIONS AND
                         NON-DISCRIMINATION ORDINANCE,
                           ORD. NO. 2011-13, ART. 145.01-145.09
      (Plaintiff, John Doe v. Defendants, Guess, Inc.; Guess? Retail, Inc.; and Guess Factory)

      58.    All of the foregoing paragraphs are hereby incorporated by reference as if the same were

      more fully set forth at length herein.

      59.    Doe was subjected to a cruel and sadistic hostile environment on account of his sexual

      orientation and/or sex, to wit:

             a.       Doe is an openly gay male.

             b.       Shortly after Doe arrived at the Guess, Inc. store located at The Outlets at Sands

                      Bethlehem, in December 2018, as the Assistant Store Manager, Doe began to



                                                       40
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 41 of 58




         suffer ostracism, aversion, and isolation from the other male employees on

         account of Doe being openly gay.

c.       The male employees were subordinate employees whom Doe was supposed to

         supervise as the Assistant Store Manager at the location in question.

d.       Doe’s male subordinate employees turned the complete opposite direction or

         intentionally ignored Doe, acting as if they were completely disgusted with Doe,

         hated Doe, and never wanted to be associated with, let alone supervised by, a man

         known to be gay.

e.       One of the subordinates, in particular, Mr. Fadi Matar, is believed to hate gay

         people. Mr. Matar is male and, upon information and belief, heterosexual. Mr.

         Matar immediately began to treat Doe with aversion and ostracism on a frequent

         and continuous basis because Mr. Matar hated Doe even though Doe was Mr.

         Matar’s supervisor.

f.       Mr. Matar’s behavior was noticeably different treatment than Mr. Matar afforded

         other heterosexual employees, including heterosexual female employees, who

         were either Mr. Matar’s supervisors or co-employees. Mr. Matar’s behavior

         occurred including in December 2018 and January 2019 specifically to Doe’s

         recollection.

g.       Mr. Matar would intentionally avoid Doe in person when Doe would approach,

         would ignore Doe when Doe would speak, and would look directly away from

         Doe, in the complete opposite direction, when Doe would so much as look in the

         direction of Mr. Matar.




                                          41
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 42 of 58




h.       Mr. Matar’s behavior toward Doe was humiliating for Doe, and made it more

         difficult for Doe to actually do his job as the Assistant Store Manager both in

         terms of supervising Mr. Matar, and also with respect to supervising other

         employees who witnessed Mr. Matar’s insubordination toward Doe and who

         believed they could act in the same manner with impunity.

i.       It became extremely difficult for Doe to do his job of supervising the other male

         employees in the store, and Doe spent an inordinate amount of his time attempting

         to direct harassing and abusive male employees, who constantly disobeyed Doe or

         ostracized Doe because they hated Doe on account of his sexual orientation.

j.       On one occasion, Doe recalls that Brittany LNU, one of the female subordinates

         whom Doe supervised, observed Mr. Matar’s behavior toward Doe. Brittany told

         Doe that Mr. Matar did not like Doe.

k.       The same employee, Brittany, then also relayed on another occasion to Doe that

         Jovani LNU, the other Assistant Store Manager, had said that Mr. Matar did not

         like Doe.

l.       This is not behavior with which heterosexual employees have to contend at work

         and made it difficult if not virtually impossible for Doe to properly do his job of

         supervising the employees in the store.

m.       Doe recollects that in or around early January 2019, Doe took aside time and

         approached Jovani LNU, the other Assistant Store Manager, and asked Jovani

         why Jovani felt that Mr. Matar acted or behaved as he did around Doe, and tried

         to solicit from Jovani what Doe could do to change Mr. Matar’s behavior, or

         words to that effect, because Doe wanted Mr. Matar’s behavior to stop




                                          42
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 43 of 58




         immediately, which it would not. Doe believed he was being treated differently

         because he is gay and was seeking insight from Jovani LNU, who is not gay,

         about how to get Mr. Matar’s behavior toward Doe to stop. Doe engaged in

         protected conduct/activity by reporting the harassment and discrimination to

         Jovani LNU, Assistant Store Manager, who is in a supervisory/managerial

         capacity at Guess, Inc.

n.       Following the discussion with Jovani LNU, Assistant Store Manager, Mr. Matar’s

         behavior continued unabated, because no remedial action whatsoever was taken

         on Doe’s report of harassment and discrimination at that time.

o.       Shortly after Doe approached Jovani LNU, Assistant Store Manager, about his

         report of harassment and discrimination, and did not receive a satisfactory

         response, Doe then approached Lola Choi, Store Manager, in or around January

         2019. Doe stated to Ms. Choi that Mr. Matar would not listen to or follow Doe’s

         directions, or words to that effect. Doe believed he was being treated differently

         because Doe is gay and Doe was trying to address Mr. Matar’s behavior to get it

         to stop.

p.       On January 21, 2019, Lola Choi, Store Manager; Rosa Soriano, Human

         Resources; and Doe had a phone conversation, at which time Ms. Choi and Ms.

         Soriano said Doe was being suspended, and said that Mr. Matar had accused Doe

         of “fingering” him in the anus. Doe denies the allegation and contends it is false.

         Doe was subject to a false accusation of sexual abuse or misconduct purely on

         account of his sexual orientation. Doe was falsely accused and unfairly

         stereotyped on account of the fact he is a gay man. Something similar would not




                                          43
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 44 of 58




         be assumed of a person in a supervisory role who is heterosexual, or who is not a

         gay male. Doe was subject to a heinous form of bias. The allegation was

         revolting and utterly preposterous on its face, as well as cruel and sadistic.

q.       On January 28, 2019, Ms. Lola Choi called Doe to confirm that Doe was being

         terminated for what she said was “breaking company policy,” although there was

         no explanation as to specifically why Doe was being terminated or what specific

         policy Doe had violated, even though Doe asked.

r.       On February 1, 2019, Doe then e-mailed Ms. Soriano in Human Resources to

         confirm, “Lola talked to me on the phone and told me that I was terminated for

         ‘breaking company policy,’ there was no explanation to specifically why or what

         policy I violated,” “I feel respectfully that this is discrimination against me

         because I am openly gay,” and, “What Fadi [Matar] is saying occurred sometime

         in December 2018, not recently, and I was just trying to get past him in the back

         room. I may have brushed him by accident but I feel it’s discriminatory to say I

         ‘fingered’ him just because he knows that I happen to be gay.” Doe did not

         receive any response to this e-mail. Doe did not receive any further reply

         regarding the clear and specific reason Doe was being terminated, or the specific

         policy that Doe had allegedly violated.

s.       On February 5, 2019, Doe followed up with another e-mail to Rosa Soriano, in

         Human Resources, again stating, “Just following up on my prior email, that I sent

         last week. What is the reason [] for [my] termination, what policy was broken?”

         Doe again did not receive any response to this e-mail. Doe again did not receive




                                           44
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 45 of 58




         any reply regarding the clear and specific reason Doe was being terminated, or the

         specific policy that Doe had allegedly violated.

t.       Doe alleges that he was treated differently than another male sales

         associate/employee, Mr. Fadi Malak, who was not treated in the manner Doe was

         above. Mr. Malak is male and believed to be heterosexual.

u.       Doe alleges that he was treated differently than male sales associate/employee,

         Mr. Fadi Matar, the harasser, who is male, and believed to be heterosexual.

v.       Doe also alleges, by comparison, that Mr. Matar did not treat other heterosexual

         employees – either his supervisors or co-employees – in the same hostile manner

         that Mr. Matar treated Doe, including, for example, Ms. Choi (female Store

         Manager); Jovani LNU (female Assistant Manager); Brittany LNU, a female sales

         associate/co-employee of Mr. Matar; or Mr. Fadi Malak, a male sales

         associate/co-employee of Mr. Matar.

w.       According to Doe, both Mr. Malak and Mr. Matar would allegedly frequently

         violate company policy by allegedly frequently arriving late. They also violated

         the harassment and discrimination policy in their mistreatment of Doe as set forth

         above. However, both Mr. Malak and Mr. Matar were retained, while Doe was

         wrongfully terminated/discharged.

x.       At no time was Mr. Matar corrected, disciplined, or terminated, while by

         comparison, Doe was terminated based on a falsehood, and on account of pretext

         for allegedly breaking a company policy, which alleged policy the Defendants

         would not otherwise specify to Doe, even after his repeated requests for the same.




                                          45
                   Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 46 of 58




              WHEREFORE, Plaintiff, John Doe, demands judgment in his favor and against

      Defendants, in an amount in excess of $150,000.00, which will fully and fairly compensate

      Plaintiff for any and all back and front pay, overtime, benefits, bonuses, commissions, and

      promotions Plaintiff would have received; compensatory damages for pain and suffering, mental

      anguish, anxiety, depression, humiliation, embarrassment, severe emotional distress, and lasting

      emotional trauma; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees,

      costs of suit; and equitable/injunctive relief requiring Defendants to remove the false accusation

      of sexual misconduct from Doe’s personnel file, for Defendants to be required to provide a neutral

      employment reference for Doe, and for Defendants to provide an apology and a retraction to Doe.

                                        COUNT VIII:
WRONGFUL DISCHARGE/TERMINATION BASED ON SEXUAL ORIENTATION AND/OR
 SEX IN VIOLATION OF THE CITY OF BETHLEHEM HUMAN RELATIONS AND NON-
         DISCRIMINATION ORDINANCE, ORD. NO. 2011-13, ART. 145.01-145.09
       (Plaintiff, John Doe v. Defendants, Guess, Inc.; Guess? Retail, Inc.; and Guess Factory)

      60.     All of the foregoing paragraphs are hereby incorporated by reference as if the same were

      more fully set forth at length herein.

      61.     Doe was wrongfully discharged/terminated on account of his sexual orientation and/or

      sex, to wit:

              a.       Doe began employment with the Defendants in July 2017 as a Sales Associate.

              b.       Doe had extensive retail and sales experience and was qualified for his job.

              c.       Doe performed his job commendably and to Defendants’ satisfaction for almost

                       two (2) years prior to his wrongful discharge.

              d.       Doe had been accepted into the Defendants’ Future Leader Program, and was

                       promoted twice, including in February 2018 to Assistant Store Manager in




                                                       46
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 47 of 58




         Gloucester, NJ, and in December 2018 to a full-time Assistant Store Manager

         position in Bethlehem, PA.

e.       Shortly after Doe arrived at the Guess, Inc. store located at The Outlets at Sands

         Bethlehem, in December 2018, as the Assistant Store Manager, Doe began to

         suffer ostracism, aversion, and isolation from the other male employees on

         account of Doe being openly gay.

f.       The male employees were subordinate employees whom Doe was supposed to

         supervise as the Assistant Store Manager at the location in question.

g.       Doe’s male subordinate employees turned the complete opposite direction or

         intentionally ignored Doe, acting as if they were completely disgusted with Doe,

         hated Doe, and never wanted to be associated with, let alone supervised by, a man

         known to be gay.

h.       One of the subordinates, in particular, Mr. Fadi Matar, is believed to hate gay

         people. Mr. Matar is male and, upon information and belief, heterosexual. Mr.

         Matar immediately began to treat Doe with aversion and ostracism on a frequent

         and continuous basis because Mr. Matar hated Doe even though Doe was Mr.

         Matar’s supervisor.

i.       Mr. Matar’s behavior was noticeably different treatment than Mr. Matar afforded

         other heterosexual employees, including heterosexual female employees, who

         were either Mr. Matar’s supervisors or co-employees. Mr. Matar’s behavior

         occurred including in December 2018 and January 2019 specifically to Doe’s

         recollection.




                                          47
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 48 of 58




j.       Mr. Matar would intentionally avoid Doe in person when Doe would approach,

         would ignore Doe when Doe would speak, and would look directly away from

         Doe, in the complete opposite direction, when Doe would so much as look in the

         direction of Mr. Matar.

k.       Mr. Matar’s behavior toward Doe was humiliating for Doe, and made it more

         difficult for Doe to actually do his job as the Assistant Store Manager both in

         terms of supervising Mr. Matar, and also with respect to supervising other

         employees who witnessed Mr. Matar’s insubordination toward Doe and who

         believed they could act in the same manner.

l.       It became extremely difficult for Doe to do his job of supervising the other

         employees in the store, and Doe spent an inordinate amount of his time attempting

         to direct harassing and abusive male employees, who constantly disobeyed Doe or

         ostracized Doe because they hated Doe on account of his sexual orientation.

m.       On one occasion, Doe recalls that Brittany LNU, one of the female subordinates

         whom Doe supervised, observed Mr. Matar’s behavior toward Doe. Brittany told

         Doe that Mr. Matar did not like Doe.

n.       The same employee, Brittany, then also relayed on another occasion to Doe that

         Jovani LNU, the other Assistant Store Manager, had said that Mr. Matar did not

         like Doe.

o.       This is not behavior with which heterosexual employees have to contend at work

         and made it difficult if not virtually impossible for Doe to properly do his job of

         supervising the employees in the store.




                                          48
            Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 49 of 58




       p.       Doe recollects that in or around early January 2019, Doe took aside time and

                approached Jovani LNU, the other Assistant Store Manager, and asked Jovani

                why Jovani felt that Mr. Matar acted or behaved as he did around Doe, and tried

                to solicit from Jovani what Doe could do to change Mr. Matar’s behavior, or

                words to that effect, because Doe wanted Mr. Matar’s behavior to stop

                immediately, which it would not. Doe believed he was being treated differently

                because he is gay and was seeking insight from Jovani LNU, who is not gay,

                about how to get Mr. Matar’s behavior toward Doe to stop. Doe engaged in

                protected conduct/activity by reporting the harassment and discrimination to

                Jovani LNU, Assistant Store Manager, who is in a supervisory/managerial

                capacity at Guess, Inc.

       q.       Following the discussion with Jovani LNU, Assistant Store Manager, Mr. Matar’s

                behavior continued unabated, because no remedial action whatsoever was taken

                on Doe’s report of harassment and discrimination at that time.

       r.       Shortly after Doe approached Jovani LNU, Assistant Store Manager, about his

                report of harassment and discrimination, and did not receive a satisfactory

                response, Doe then approached Lola Choi, Store Manager, in or around January

                2019. Doe stated to Ms. Choi that Mr. Matar would not listen to or follow Doe’s

                directions, or words to that effect. Doe believed he was being treated differently

                because Doe is gay and Doe was trying to address Mr. Matar’s behavior to get it

                to stop.

62.    On January 21, 2019, Lola Choi, Store Manager; Rosa Soriano, Human Resources; and

Doe had a phone conversation, at which time Ms. Choi and Ms. Soriano said Doe was being




                                                 49
          Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 50 of 58




suspended, and said that Mr. Matar had accused Doe of “fingering” him in the anus. Doe denies

the allegation and contends it is false. Doe was subject to a false accusation of sexual abuse or

misconduct purely on account of his sexual orientation. Doe was falsely accused and unfairly

stereotyped on account of the fact he is a gay man. Something similar would not be assumed of

a person in a supervisory role who is heterosexual, or who is not a gay male. Doe was subject to

a heinous form of bias. The allegation was revolting and utterly preposterous on its face, as well

as cruel and sadistic.

63.    On January 28, 2019, Ms. Lola Choi called Doe to confirm that Doe was being

terminated for what she said was “breaking company policy,” although there was no explanation

as to specifically why Doe was being terminated or what specific policy Doe had violated, even

though Doe asked.

64.    On February 1, 2019, Doe then e-mailed Ms. Soriano in Human Resources to confirm,

“Lola talked to me on the phone and told me that I was terminated for ‘breaking company

policy,’ there was no explanation to specifically why or what policy I violated,” “I feel

respectfully that this is discrimination against me because I am openly gay,” and, “What Fadi

[Matar] is saying occurred sometime in December 2018, not recently, and I was just trying to

get past him in the back room. I may have brushed him by accident but I feel it’s discriminatory

to say I ‘fingered’ him just because he knows that I happen to be gay.” Doe did not receive any

response to this e-mail. Doe did not receive any further reply regarding the clear and specific

reason Doe was being terminated, or the specific policy that Doe had allegedly violated.

65.    On February 5, 2019, Doe followed up with another e-mail to Rosa Soriano, in Human

Resources, again stating, “Just following up on my prior email, that I sent last week. What is the

reason [] for [my] termination, what policy was broken?” Doe again did not receive any




                                                50
            Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 51 of 58




response to this e-mail. Doe again did not receive any reply regarding the clear and specific

reason Doe was being terminated, or the specific policy that Doe had allegedly violated.

66.    Doe alleges that he was treated differently than similarly situated employees who were,

upon information and belief, heterosexual, including, to wit:

       a.       Another male sales associate/employee, Mr. Fadi Malak, who was not treated in

                the manner Doe was above. Mr. Malak is male and believed to be heterosexual.

       b.       Doe alleges that he was treated differently than male sales associate/employee,

                Mr. Fadi Matar, the harasser, who is male, and believed to be heterosexual.

       c.       Doe also alleges, by comparison, that Mr. Matar did not treat other heterosexual

                employees – either his supervisors or co-employees – in the same hostile manner

                that Mr. Matar treated Doe, including, for example, Ms. Choi (female Store

                Manager); Jovani LNU (female Assistant Manager); Brittany LNU, a female sales

                associate/co-employee of Mr. Matar; or Mr. Fadi Malak, a male sales

                associate/co-employee of Mr. Matar.

       d.       According to Doe, both Mr. Malak and Mr. Matar would allegedly frequently

                violate company policy by allegedly frequently arriving late. They also violated

                the harassment and discrimination policy in their mistreatment of Doe as set forth

                above. However, both Mr. Malak and Mr. Matar were retained, while Doe was

                wrongfully terminated/discharged.

       e.       At no time was Mr. Matar corrected, disciplined, or terminated, while by

                comparison, Doe was terminated based on a falsehood, and on account of pretext

                for allegedly breaking a company policy, which alleged policy the Defendants

                would not otherwise specify to Doe even after his repeated requests.




                                                51
                   Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 52 of 58




              WHEREFORE, Plaintiff, John Doe, demands judgment in his favor and against

       Defendants, in an amount in excess of $150,000.00, which will fully and fairly compensate

       Plaintiff for any and all back and front pay, overtime, benefits, bonuses, commissions, and

       promotions Plaintiff would have received; compensatory damages for pain and suffering, mental

       anguish, anxiety, depression, humiliation, embarrassment, severe emotional distress, and lasting

       emotional trauma; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees,

       costs of suit; and equitable/injunctive relief requiring Defendants to remove the false accusation

       of sexual misconduct from Doe’s personnel file, for Defendants to be required to provide a neutral

       employment reference for Doe, and for Defendants to provide an apology and a retraction to Doe.

                                          COUNT IX:
     RETALIATORY DISCHARGE/TERMINATION IN VIOLATION OF THE CITY OF
     BETHLEHEM HUMAN RELATIONS AND NON-DISCRIMINATION ORDINANCE,
                             ORD. NO. 2011-13, ART. 145.01-145.09
      (Plaintiff, John Doe v. Defendants, Guess, Inc.; Guess?, Inc.; Guess Retail, Inc.; and Guess
                                               Factory)

       67.    All of the foregoing paragraphs are hereby incorporated by reference as if the same were

       more fully set forth at length herein.

       68.    The Defendants terminated Doe’s employment in retaliation for his protected

conduct/activity in the form of both Doe’s rebuffs of harassment and discrimination by employees, and

complaints of the same to management. The facts which support this are as follows:

              a.       Doe began employment with the Defendants in July 2017 as a Sales Associate.

              b.       Doe had extensive retail and sales experience and was qualified for his job.

              c.       Doe performed his job commendably and to Defendants’ satisfaction for almost

                       two (2) years prior to his wrongful discharge.

              d.       Doe had been accepted into the Defendants’ Future Leader Program, and was

                       promoted twice, including in February 2018 to Assistant Store Manager in



                                                       52
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 53 of 58




         Gloucester, NJ, and in December 2018 to a full-time Assistant Store Manager

         position in Bethlehem, PA.

e.       Shortly after Doe arrived at the Guess, Inc. store located at The Outlets at Sands

         Bethlehem, in December 2018, as the Assistant Store Manager, Doe began to

         suffer ostracism, aversion, and isolation from the other male employees on

         account of Doe being openly gay.

f.       The male employees were subordinate employees whom Doe was supposed to

         supervise as the Assistant Store Manager at the location in question.

g.       Doe’s male subordinate employees turned the complete opposite direction or

         intentionally ignored Doe, acting as if they were completely disgusted with Doe,

         hated Doe, and never wanted to be associated with, let alone supervised by, a man

         known to be gay.

h.       One of the subordinates, in particular, Mr. Fadi Matar, is believed to hate gay

         people. Mr. Matar is male and, upon information and belief, heterosexual. Mr.

         Matar immediately began to treat Doe with aversion and ostracism on a frequent

         and continuous basis because Mr. Matar hated Doe even though Doe was Mr.

         Matar’s supervisor.

i.       Mr. Matar’s behavior was noticeably different treatment than Mr. Matar afforded

         other heterosexual employees, including heterosexual female employees, who

         were either Mr. Matar’s supervisors or co-employees. Mr. Matar’s behavior

         occurred including in December 2018 and January 2019 specifically to Doe’s

         recollection.




                                          53
     Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 54 of 58




j.       Mr. Matar would intentionally avoid Doe in person when Doe would approach,

         would ignore Doe when Doe would speak, and would look directly away from

         Doe, in the complete opposite direction, when Doe would so much as look in the

         direction of Mr. Matar.

k.       Mr. Matar’s behavior toward Doe was humiliating for Doe, and made it more

         difficult for Doe to actually do his job as the Assistant Store Manager both in

         terms of supervising Mr. Matar, and also with respect to supervising other

         employees who witnessed Mr. Matar’s insubordination toward Doe and who

         believed they could act in the same manner.

l.       It became extremely difficult for Doe to do his job of supervising the other

         employees in the store, and Doe spent an inordinate amount of his time attempting

         to direct harassing and abusive male employees, who constantly disobeyed Doe or

         ostracized Doe because they hated Doe on account of his sexual orientation.

m.       On one occasion, Doe recalls that Brittany LNU, one of the female subordinates

         whom Doe supervised, observed Mr. Matar’s behavior toward Doe. Brittany told

         Doe that Mr. Matar did not like Doe.

n.       The same employee, Brittany, then also relayed on another occasion to Doe that

         Jovani LNU, the other Assistant Store Manager, had said that Mr. Matar did not

         like Doe.

o.       This is not behavior with which heterosexual employees have to contend at work

         and made it difficult if not virtually impossible for Doe to properly do his job of

         supervising the employees in the store.




                                          54
            Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 55 of 58




       p.       Doe recollects that in or around early January 2019, Doe took aside time and

                approached Jovani LNU, the other Assistant Store Manager, and asked Jovani

                why Jovani felt that Mr. Matar acted or behaved as he did around Doe, and tried

                to solicit from Jovani what Doe could do to change Mr. Matar’s behavior, or

                words to that effect, because Doe wanted Mr. Matar’s behavior to stop

                immediately, which it would not. Doe believed he was being treated differently

                because he is gay and was seeking insight from Jovani LNU, who is not gay,

                about how to get Mr. Matar’s behavior toward Doe to stop. Doe engaged in

                protected conduct/activity by reporting the harassment and discrimination to

                Jovani LNU, Assistant Store Manager, who is in a supervisory/managerial

                capacity at Guess, Inc.

       q.       Following the discussion with Jovani LNU, Assistant Store Manager, Mr. Matar’s

                behavior continued unabated, because no remedial action whatsoever was taken

                on Doe’s report of harassment and discrimination at that time.

       r.       Shortly after Doe approached Jovani LNU, Assistant Store Manager, about his

                report of harassment and discrimination, and did not receive a satisfactory

                response, Doe then approached Lola Choi, Store Manager, in or around January

                2019. Doe stated to Ms. Choi that Mr. Matar would not listen to or follow Doe’s

                directions, or words to that effect. Doe believed he was being treated differently

                because Doe is gay and Doe was trying to address Mr. Matar’s behavior to get it

                to stop.

69.    On January 21, 2019, Lola Choi, Store Manager; Rosa Soriano, Human Resources; and

Doe had a phone conversation, at which time Ms. Choi and Ms. Soriano said Doe was being




                                                 55
         Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 56 of 58




suspended, and said that Mr. Matar had accused Doe of “fingering” him in the anus. Doe denies

the allegation and contends it is false. Defendants retaliated against Doe for his protected

conduct/activity and provided pretextual and/or inconsistent reasoning for Doe’s dismissal, to

wit:

70.    On January 28, 2019, Ms. Lola Choi called Doe to confirm that Doe was being

terminated for what she said was “breaking company policy,” although there was no explanation

as to specifically why Doe was being terminated or what specific policy Doe had violated, even

though Doe asked.

71.    On February 1, 2019, Doe then e-mailed Ms. Soriano in Human Resources to confirm,

“Lola talked to me on the phone and told me that I was terminated for ‘breaking company

policy,’ there was no explanation to specifically why or what policy I violated,” “I feel

respectfully that this is discrimination against me because I am openly gay,” and, “What Fadi

[Matar] is saying occurred sometime in December 2018, not recently, and I was just trying to

get past him in the back room. I may have brushed him by accident but I feel it’s discriminatory

to say I ‘fingered’ him just because he knows that I happen to be gay.” Doe did not receive any

response to this e-mail. Doe did not receive any further reply regarding the clear and specific

reason Doe was being terminated, or the specific policy that Doe had allegedly violated.

72.    On February 5, 2019, Doe followed up with another e-mail to Rosa Soriano, in Human

Resources, again stating, “Just following up on my prior email, that I sent last week. What is the

reason [] for [my] termination, what policy was broken?” Doe again did not receive any

response to this e-mail. Doe again did not receive any reply regarding the clear and specific

reason Doe was being terminated, or the specific policy that Doe had allegedly violated.




                                                56
            Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 57 of 58




73.    Doe also alleges that he was treated differently than similarly situated employees who

were, upon information and belief, heterosexual and did not engage in protected conduct or

activity, including the following:

       a.       Another male sales associate/employee, Mr. Fadi Malak, who was not treated in

                the manner Doe was above. Mr. Malak is male and believed to be heterosexual.

       b.       Doe alleges that he was treated differently than male sales associate/employee,

                Mr. Fadi Matar, the harasser, who is male, and believed to be heterosexual.

       c.       Doe also alleges, by comparison, that Mr. Matar did not treat other heterosexual

                employees – either his supervisors or co-employees – in the same hostile manner

                that Mr. Matar treated Doe, including, for example, Ms. Choi (female Store

                Manager); Jovani LNU (female Assistant Manager); Brittany LNU, a female sales

                associate/co-employee of Mr. Matar; or Mr. Fadi Malak, a male sales

                associate/co-employee of Mr. Matar.

       d.       According to Doe, both Mr. Malak and Mr. Matar would allegedly frequently

                violate company policy by allegedly frequently arriving late. They also violated

                the harassment and discrimination policy in their mistreatment of Doe as set forth

                above. However, both Mr. Malak and Mr. Matar were retained, while Doe was

                wrongfully terminated/discharged.

       e.       At no time was Mr. Matar corrected, disciplined, or terminated, while by

                comparison, Doe was terminated based on a falsehood, and on account of pretext

                for allegedly breaking a company policy, which alleged policy the Defendants

                would not otherwise specify to Doe even after his repeated requests.




                                                57
         Case 5:20-cv-04545-JFL Document 1 Filed 09/17/20 Page 58 of 58




       WHEREFORE, Plaintiff, John Doe, demands judgment in his favor and against

Defendants, in an amount in excess of $150,000.00, which will fully and fairly compensate

Plaintiff for any and all back and front pay, overtime, benefits, bonuses, commissions, and

promotions Plaintiff would have received; compensatory damages for pain and suffering, mental

anguish, anxiety, depression, humiliation, embarrassment, severe emotional distress, and lasting

emotional trauma; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees,

costs of suit; and equitable/injunctive relief requiring Defendants to remove the false accusation

of sexual misconduct from Doe’s personnel file, for Defendants to be required to provide a neutral

employment reference for Doe, and for Defendants to provide an apology and a retraction to Doe.

                                        JURY DEMAND

Plaintiff hereby requests a trial by jury of eight (8) members on all counts so triable.

                                       Respectfully submitted,
                                       THE LAW OFFICES OF ERIC A. SHORE, P.C.



DATED: 09/17/2020                      BY: __________________________________
                                       JUSTIN F. ROBINETTE, ESQUIRE
                                       Two Penn Center
                                       1500 JFK Boulevard, Suite 1240
                                       Philadelphia, PA 19102
                                       Tel: (215) 944-6121
                                       Fax: (215) 944-6124
                                       E-mail: JustinR@ericshore.com

                                       Attorney for Plaintiff, John Doe




                                                 58
